IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                           No. 69801-0-1
                      Respondent,
                                                            DIVISION ONE


                                                            UNPUBLISHED OPINION
CORY DELAVONE HUBBARD,

                      Appellant.                           FILED: MAY 2 7 20H




       Per Curiam. Cory Hubbard appeals his conviction for residential burglary,

arguing that the trial court erred in instructing the jury that it had a "duty to return a

verdict of guilty" if it found all the elements of the offense beyond a reasonable doubt.

This argument is controlled by our decision in State v. Ryan P. Moore, No. 69766-8-1

(Wash. February 18, 2014) and the cases cited therein.
                                                                                         2=   5E
       Affirmed.



                             FOR THE COURT: